ROBERT B. KRUPANSKY, Circuit Judge,
dissenting.
KRUPANSKY, Circuit Judge.
Following de novo examination of the lower court’s summary judgment that appellant Warden Anthony Brigano (“Briga-no”), in this his individual capacity, is not entitled to pre-trial dismissal as a party defendant based upon qualified immunity, the panel majority has concluded that the subject appeal should be dismissed, for purported lack of jurisdiction, on the rationale that Brigano’s qualified immunity defense is not amenable to pre-trial interlocutory appellate assessment, because relevant factual issues remain in controversy.
A careful examination of both the discovery record and the controlling legal authorities has persuaded me that no material factual dispute exists which is pertinent to Brigano’s qualified immunity defense, and therefore interlocutory jurisdiction over the subject appeal is proper. The record proof, even when construed most favorably for the plaintiff, compels the legal conclusion that Brigano is insulated, by qualified immunity, at the pretrial stage, from exposure to the subject lawsuit. Accordingly, I would reverse the lower court’s denial of Brigano’s petition for qualified immunity, grant summary judgment for Brigano, and remand this action to the district court with instructions to dismiss Brigano, with prejudice, as a party to the instant lawsuit.
Briefly summarized, the plaintiff-appel-lee Richard Parks (“Parks”), an African-*142American, has complained that, while employed as a corrections officer by defendant Warren Correctional Institution (‘Warren” or “WCI”), an Ohio state prison, he suffered adverse disparate treatment in public employment by reason of his race, in violation of his federally-protected civil rights. See 42 U.S.C. § 1981 (prohibiting, among other things, racial discrimination in contracting by state actors) and § 1983 (outlawing, inter alia, the deprivation of any person’s constitutional rights by individuals acting under color of state law).1 Among other allegations, which are not pertinent to the subject interlocutory appeal, Parks has contended that Warden Brigano personally discriminated against him because of his color in 1998 and early 1999 in connection with his disciplinary suspensions, for two separate five-day durations, which had been instigated by Parks’ failures to adhere to WCI’s established “call-in” procedures related to unscheduled employment absences; and again in June 1999, when the prison terminated Parks’ employment because of his May 1999 unauthorized abandonment of his assigned post and his abusive treatment of a fellow corrections officer. No dispute exists that Warden Brigano authorized Parks’ disciplinary suspensions and ultimate employment discharge.
On June 20, 2000, the plaintiff initiated an unverified complaint in federal district court whereby he charged WCI and Briga-no with racial discrimination. He sued Brigano in both his official and individual capacities. A state officer may be sued in his individual capacity for monetary damages if that individual, while acting under color of state law, had deprived the complainant of a federally protected right. E.g. Goad v. Mitchell, 297 F.3d 497, 501 (6th Cir.2002). However, state agents are insulated by the “qualified” or “good faith” immunity doctrine from exposure to “individual capacity” lawsuits anchored in a discretionary official decision if “their conduct does not violate clearly established [federal] statutory or constitutional rights of which a reasonable person would have known,” even if their actions actually violated the plaintiffs federal rights. Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982). (Bracketed material added).
The qualified immunity bestowed upon state agents “sweeps broadly, affording them ample room for mistaken judgments by protecting all but the plainly incompetent or those who knowingly violate the *143law.” Scott v. Clay County, Tenn., 205 F.3d 867, 873-74 n. 9 (6th Cir.) (citations and internal quotation marks omitted), cert, denied, 531 U.S. 874, 121 S.Ct. 179, 148 L.Ed.2d 123 (2000). Where applicable, that doctrine exonerates individual-capacity defendants not only from ultimate liability for their discretionary judgments, but further excuses them from the rigors and expenses of defensive litigation. Id. For that reason, the qualified immunity issue should be resolved at the earliest possible practicable stage of an individual-capacity lawsuit. Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001); Goad, 297 F.3d at 501. The defendant initially must properly raise the defense. Sheets v. Mullins, 287 F.3d 581, 586 (6th Cir.2002). However, because state workers are presumptively protected by the subject immunization, “THE ULTIMATE BURDEN OF PROOF IS ON THE PLAINTIFF TO SHOW THAT THE DEFENDANTS ARE NOT ENTITLED TO QUALIFIED IMMUNITY.” Rich v. City of Mayfield Hts., 955 F.2d 1092, 1095 (6th Cir.1992). (Emphases added). Because the question whether qualified immunity should apply is ultimately an issue of law, the appellate court’s examination is de novo. Sheets, 287 F.3d at 586.
Nonetheless, if a district court denies a defendant’s pre-trial motion for qualified immunity because one or more subordinate predicate factual disputes must be resolved by a fact-finder, the court of appeals will ordinarily lack jurisdiction to address the immunity issue via a pre-judgment interlocutory appeal. See Johnson v. Jones, 515 U.S. 304, 313-15, 115 S.Ct. 2151, 132 L.Ed.2d 238 (1995). By contrast, if the lower court’s denial of qualified immunity was SUPPORTED BY A PURE CONCLUSION OF LAW, THE INTERMEDIARY COURT POSSESSES JURISDICTION TO RESOLVE THE DEFENDANT’S INTERLOCUTORY CHALLENGE OF THAT PRE-JUDGMENT ADVERSE RULING. Id. at 309-12,115 S.Ct. 2151. If no conflicting record proof exists regarding a material fact issue, or if the defendant concedes, for the sake of his appeal, that the version of the record facts, together with all reasonable inferences derivable therefrom, which are the most favorable to the plaintiff, should be assumed to be accurate, the application of qualified immunity in light of those undisputed facts constitutes a strict question of law which the circuit court should resolve immediately. Saucier, 533 U.S. at 200-01, 121 S.Ct. 2151; Behrens v. Pelletier, 516 U.S. 299, 312-13, 116 S.Ct. 834, 133 L.Ed.2d 773 (1996).
Indeed, even if the district court had denied qualified immunity because it concluded that a disputed issue of material fact existed which must be tried, and even if the defendant did not expressly stipulate to the plaintiffs construction of the facts and evidentiary inferences for purposes of interlocutory review, THE COURT OF APPEALS MAY NONETHELESS EXERCISE INTERLOCUTORY JURISDICTION OVER THE QUALIFIED IMMUNITY ISSUE IF IT CONCLUDES THAT THE DECISIVE ISSUE POSED IS ONE OF LAW. Stated differently, if the facts of record, when construed most favorably for the plaintiff, cannot, as a matter of law, carry the plaintiffs burden of disproving the defendant’s presumptive entitlement to qualified immunity, the court of appeals may exercise jurisdiction and release the defendant prior to trial. See, e.g., Mattox v. City of Forest Park, 183 F.3d 515, 519 (6th Cir.1999); Dickerson v. McClellan, 101 F.3d 1151, 1157 (6th Cir.1996).
In the case instanter, the defendant Bri-gano declared in his appellant’s Opening Brief, page v (“Jurisdictional Statement”), that: “For purposes of this appeal only, *144Warden Brigano stipulates to the facts as determined by the district court.” Nonetheless, the panel majority has opined that Brigano has, on appeal, challenged the district court’s pro-plaintiff construction of the material facts, and therefore has failed to concede, for purposes of review, the facts as construed most favorably for Parks. The panel majority has concluded that Brigano’s failure to make that concession has deprived this reviewing court of jurisdiction.
However, at bottom, Brigano has not contested the facts as found by the district court, nor any other colorable version of the material proof which might arguably favor the plaintiff. His argument did not distill its essence from an attack against the credibility of any plaintiffs witness; nor has he requested the court to discredit or ignore any testimony favorable to the plaintiff in deference to any conflicting pro-defendant evidence worthy of superior credence.2 Rather, Brigano has assailed the legal sufficiency of the record proof, even when it is construed most favorably for the plaintiff, to carry the plaintiffs legal burden of DISPROVING Brigano’s entitlement to qualified immunity. Moreover, even to the extent that Brigano may have argued that certain portions of the plaintiffs evidence should be excluded, or that the defendant’s overall proof outweighed that of his opponent, the mere inclusion of such a fact-based attack among his challenges to the district judge’s adverse ruling would not automatically deny this reviewing court jurisdiction over this action, if the court concludes that the evidenced facts, even when interpreted most favorably for Parks, cannot carry Parks’ burden of proof as a matter of law. See, e.g., Klein v. Long, 275 F.3d 544, 549 (6th Cir.2001) (“Only if the undisputed facts or the evidence viewed in the light most favorable to the plaintiff fail to establish a prima facie violation of clear constitutional law may we decide that the defendant is entitled to qualified immunity on an interlocutory appeal.”) (citations omitted; emphasis added), cert, denied, — U.S. -, 123 S.Ct. 95, — L.Ed.2d-, 2002 WL 1291235 (U.S. Oct. 7, 2002) (No. 01-1742).
As a matter of law, Warden Brigano is accountable, in his personal capacity, only for constitutional torts in which he personally participated; he cannot be charged with strict respondeat superior accountability for any unknown or unforeseeable misconduct by his subordinates. See Sa-lehpour v. University of Tennessee, 159 F.3d 199, 206-07 (6th Cir.1998) (directing that a natural person defendant can be liable under the civil rights acts only for his personal unconstitutional actions); Poe v. Haydon, 853 F.2d 418, 429 (6th Cir.1988) (instructing that personal liability in civil rights actions depends upon active involvement by the defendant in the constitutional tort; at minimum, the defendant must have encouraged, approved, or knowingly acquiesced in the rights violation actually committed by others).
In the case instanter, the sole purported direct evidence of constitutional wrongdo*145ing by Warden Brigano was hearsay testimony by Parks, and his union steward Doug Hunter (“Hunter”), that, shortly pri- or to a pre-disciplinary conference which had preceded Parks’ five-day suspension in January 1998, they had been told by Patrick Mayer (“Mayer”), a Warren labor relations officer, that some unidentified member(s) of the WCI administration considered Parks to be a “black radical” or a “radical Black,” and that any disciplinary measures recommended against him by the executive committee (which is the managerial body charged with advising the warden regarding punitive actions) “would be considered from that perspective.”3 See Hunter affidavit, 114. Parks testified at deposition:
[Mayer had told him that] Management kind of sees you as a radical black. I [Parks] kind of sat back and, you know, looked at him. I looked at Doug, you know, we kind of laughed. Like yea, I said, who told you that? That’s what they said. I’ve heard it out their mouth.
However, at deposition, Parks conceded that Mayer never attributed that viewpoint to any particular management official.
Accordingly, the most that the proffered hearsay could be construed to evince is that Mayer told Parks and Hunter that he believed that one or more members of the WCI management staff deemed Parks to be a “radical” African-American; and that Mayer had derived that subjective impression from the unrevealed substance of one or more articulations by one or more unidentified supervisory employee(s) made under undisclosed circumstances. The statements attributed to Mayer did not evidence personal knowledge that the disciplinary judgment of any person on the executive committee had actually been contaminated by a biased opinion of Parks, that any person who may have held a prejudiced view of Parks had in fact ever recommended any discipline against him, that a punitive recommendation by any such person had ever been adopted by Warden Brigano, or that Brigano knew that any member of his executive staff had ever expressed a racist opinion of Parks. All that Mayer’s purported statements can be said to evidence is that he heard some unnamed managerial officer say something at some point which led him to subjectively conclude that the speaker deemed Parks to be a “radical” African-American. See Chappell v. GTE Products Corp., 803 F.2d 261, 268 (6th Cir.1986) (“Mere personal beliefs, conjecture and speculation are insufficient to support an inference of age [or race] discrimination.’’). (Citation omitted).
No eyewitness reported any precise relevant words uttered by any identified executive staff member at any specified time or place. No evidence implicated Brigano in any personal discriminatory activity against the plaintiff; nor did any evidence directly link him to the alleged biased opinion. Absolutely no evidence, not even hearsay, was proffered which could be construed to disclose (1) precisely which individual(s) might have made statements which purportedly advanced a belief that Parks was a “radical” African-American, (2) the precise contents of any such statement, (3) any time frame within which such a statement might have been made, (4) in whose presence such a statement might have been issued, (5) any reaction which such a statement drew from any percipient witness, or (6) any other specifics about the alleged vaguely-expressed viewpoint.
Nevertheless, the district court decided that, after construing the evidence most favorably for Parks, a jury could infer that some member(s) of the WCI executive committee had made one or more state*146ments during official session(s) which betrayed the belief that Parks was a “radical Black” or “black radical;” that that opinion influenced their collective disciplinary judgment towards Parks; and that Warden Brigano had knowingly adopted their racially-biased disciplinary recommendations. That string of impermissibly-stacked inferences, see in re Beverly Hills Fire Litigation, 695 F.2d 207, 222 (6th Cir.1982); United States v. Bentz, 234 F.3d 1270 (Table), 2000 WL 1648126, at *3 (6th Cir. Oct.27, 2000) (unpub’d per cu-riam), is life with logically non-sustainable conclusions which, on the subject record even when construed most favorably for the plaintiff, can be supported by nothing other than speculation, conjecture, empty theorizing, and creative guesswork.
Mayer’s averred personal belief that the “radical Black” perspective would substantively influence the executive committee’s disciplinary decisions regarding Parks was unsupported by any direct probative evidence that the charged biased opinion had ever entered any specifically-identified deliberations of the executive staff which concerned Parks’ discipline. Likewise, only speculation could support the conclusion that any statement reflecting bigotry against Parks which may have been made by some unnamed executive committee member was made during an official session, or even that any other member of the committee knew of such a pronouncement. Most fundamentally, even if all other members of the executive committee had been contaminated by a racially bigoted opinion of Parks, nothing but impermissible conjecture could support the conclusion that Brigano had knowingly adopted and/or acquiesced in that view, and hence had knowingly participated in and/or implemented any allegedly unfair racially-propelled disciplinary recommendation.
The plaintiffs hypothesis that Warden Brigano must have been involved in racial discrimination against him simply because some unknown member of Brigano’s executive staff may have, at some unspecified time and place, expressed the personal opinion that Parks was a “radical” African-American, is a mere speculative “conspiracy theory” unsupported by requisite evidence of Brigano’s direct, personal, volitional involvement in racial discrimination against the plaintiff. See Mulhall v. Ashcroft, 287 F.3d 543, 552 (6th Cir.2002) (ruling, in an employment retaliation case in which no evidence had contradicted the testimony of the employer’s decision-makers that they did not know about the plaintiffs protected activity when they imposed the faulted adverse employment action against him, that summary judgment for the defendant was mandated, because “the inferences plaintiff sought to draw from evidence were akin to flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from personal experience.”). (Citation, brackets, and quotation marks omitted). Generally, evidence of isolated, vague, ambiguous, and temporally remote remarks, made by an unknown speaker under unknown circumstances not necessarily connected to any adverse employment action, is simply non-probative of any unlawful discrimination personally undertaken by an individual-capacity supervisory public official. See, e.g., Cooley v. Carmike Cinemas, Inc., 25 F.3d 1325, 1330-31 (6th Cir.1994).
Accordingly, upon de novo review of the trial court’s decision, I would rule that (1) the district court has applied an erroneous legal standard, in that the burden of disproving Brigano’s entitlement to qualified immunity rested upon Parks, and (2) Parks has failed to carry that burden of proof, because he proffered no probative evidence from which a rational fact-finder could reasonably infer that Brigano had personally engaged in any race-based employment discrimination against him. Consequently, because the record evi*147dence, even when construed most favorably for the plaintiff, could not support a factual finding that Brigano had knowingly discriminated against Parks, Brigano is entitled to immediate release from the subject lawsuit by operation of the qualified immunity doctrine, because the plaintiff will be unable to prove at trial that Briga-no had violated any clearly established federal right possessed by him. As evolved herein, this reviewing panel has a duty to discharge, at the earliest possible stage of the litigation, any public official individual-capacity defendant entitled to the shield of qualified immunity. Therefore, I would reverse the lower court’s denial of Warden Brigano’s petition for qualified immunity, and remand to the district court with instructions to enter final summary judgment in his favor.
Accordingly, I dissent.

. Parks has prosecuted a "direct evidence" claim of "disparate treatment in employment" by state agents under 42 U.S.C. §§ 1981, 1983. "Direct evidence [of employment discrimination] 'is that evidence which, if believed, requires the conclusion that unlawful discrimination was at least a motivating factor in the employer’s actions.” ' Weberg v. Franks, 229 F.3d 514, 522 (6th Cir. 2000) (brackets added) (quoting Jacklyn v. Schering-Plough Healthcare Prods. Sales Corp., 116 F.3d 921, 926 (6th Cir. 1999)). IF THE PLAINTIFF PRODUCES SUFFICIENT DIRECT EVIDENCE OF DISCRIMINATION, "THE BURDEN OF PERSUASION THEN SHIFTS TO THE DEFENDANT TO SHOW THAT IT WOULD HAVE TERMINATED THE PLAINTIFF’S EMPLOYMENT ABSENT THE DISCRIMINATORY MOTIVE.” Weberg, 229 F.3d at 522 (emphases added) (citing Price Waterhouse v. Hopkins, 490 U.S. 228, 244-45, 109 S.Ct. 1775, 104 L.Ed.2d 268 (1989)).
As developed further herein, the defense of qualified immunity may, in proper cases, bar any claim targeted against a state officer in his personal capacity, irrespective of which federal civil rights statute(s) averredly supported it. See, e.g., Johnson v. Estate of Lac-cheo, 935 F.2d 109, 110-11 (6th Cir. 1991) (recognizing that qualified immunity may quarantine a state official from a lawsuit asserted under §§ 1981, 1983, and/or other federal civil rights provisions); Crutcher v. Commonwealth of Kentucky, 883 F.2d 502, 503-04 (6th Cir.1989) (same re §§ 1981 and 1983).


. Although Brigano has contended that certain testimony by Parks and Doug Hunter, discussed below, should be discarded as inadmissible hearsay, that argument is essentially legal in nature; it does not turn on any comparative weighing of contrary evidence or any assessment of witness credibility, which issues reside within the province of a trial fact-finder. In any event, as developed herein, the resolution of that controversy is ultimately immaterial, because, even accepting the proffered hearsay for purposes of the pre-trial qualified immunity analysis, that testimony is legally insufficient to create a triable issue as to whether Brigano may have violated any clearly established federal right possessed by Parks.


. Mayer denied, under oath, that he made such a statement to anyone at any time.